
	
		I
		111th CONGRESS
		2d Session
		H. R. 4829
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2010
			Ms. Eshoo (for
			 herself, Mr. Shimkus, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the National Telecommunications and Information
		  Administration Organization Act to enhance and promote the Nation’s public
		  safety and citizen activated emergency response capabilities through the use of
		  9-1-1 services, to further upgrade public safety answering point capabilities
		  and related functions in receiving 9-1-1 calls, and to support in the
		  construction and operation of a ubiquitous and reliable citizen activated
		  system.
	
	
		1.Short titleThis Act may be cited as the
			 Next Generation 9-1-1 Preservation Act
			 of 2010.
		2.FindingsThe Congress finds that—
			(1)for the sake of
			 our Nation’s public safety, a universal emergency telephone number (9-1-1) that
			 is enhanced with the most modern and state-of-the-art telecommunications
			 capabilities possible, including voice, data, and video communications, should
			 be available to all citizens where they live, work, and travel;
			(2)a
			 successful migration to the Next Generation 9-1-1 communications system will
			 require greater Federal, State, and local government resources and
			 coordination;
			(3)any funds that are
			 collected from fees imposed on consumer bills for the purposes of funding 9-1-1
			 services or enhanced 9-1-1 services should only be used for the purposes for
			 which the funds are collected;
			(4)it is a national
			 priority to foster the migration from analog, voice-centric 9-1-1 and current
			 generation emergency communications systems to a 21st century, Next Generation,
			 IP-based emergency services model that embraces a wide range of voice, video,
			 and data applications;
			(5)ensuring 9-1-1
			 access for all citizens includes improving access to 9-1-1 systems for the
			 deaf, hard of hearing, deaf-blind, and individuals with speech disabilities,
			 who are increasingly communicating with non-traditional text, video, and
			 instant messaging communications services and who expect those services to be
			 able to connect directly to 9-1-1 systems;
			(6)a
			 coordinated public educational effort on current and emerging 9-1-1 system
			 capabilities and proper use of the 9-1-1 system is essential to the operation
			 of an effective 9-1-1 system;
			(7)Federal policies
			 and funding should enable the transition to an Internet Protocol-based
			 (IP-based) Next Generation 9-1-1 system and Federal 9-1-1 and emergency
			 communications laws and regulations must keep pace with rapidly changing
			 technology to ensure an open and competitive 9-1-1 environment based on the
			 most advanced technology available; and
			(8)Federal policies
			 and grant programs should reflect the growing convergence and integration of
			 emergency communications technology, such that State interoperability plans and
			 Federal funding in support of such plans is made available for all aspects of
			 Next Generation 9-1-1 and emergency communications systems.
			3.PurposesThe purposes of this Act are—
			(1)to focus Federal
			 policies and funding programs to ensure a successful migration from a
			 voice-centric 9-1-1 system to an IP-enabled, Next Generation 9-1-1 emergency
			 response system that uses voice, data, and video services that greatly enhance
			 the capability of 9-1-1 and emergency response services;
			(2)to ensure that
			 technologically advanced 9-1-1 and emergency communications systems are
			 universally available and adequately funded to serve all Americans; and
			(3)to ensure all
			 9-1-1 and emergency response organizations have access to—
				(A)high-speed
			 broadband networks;
				(B)interconnected IP
			 backbones; and
				(C)innovative
			 services and applications.
				4.Coordination of
			 9-1-1 implementationSection
			 158 of the National Telecommunications and Information Administration
			 Organization Act (47 U.S.C. 942) is amended to read as follows:
			
				158.Coordination of
				E–911 and Next Generation 9-1-1 implementation
					(a)9-1-1
				Implementation Coordination Office
						(1)Establishment
				and continuationThe Assistant Secretary shall—
							(A)establish and further a program to
				facilitate coordination and communication between Federal, State, and local
				emergency communications systems, emergency personnel, public safety
				organizations, telecommunications carriers, and telecommunications equipment
				manufacturers and vendors involved in the implementation of all 9-1-1 services;
				and
							(B)create an improved
				9-1-1 Implementation Coordination Office to implement the provisions of this
				section.
							(2)Management
				planThe Assistant Secretary shall develop a management plan for
				the program established under this section. Such plan shall include the
				organizational structure and funding profiles for the 5-year duration of the
				program. The Assistant Secretary shall, within 90 days after the date of
				enactment of the Next Generation 9-1-1
				Preservation Act of 2010, submit the management plan to the
				Committees on Energy and Commerce and Appropriations of the House of
				Representatives and the Committees on Commerce, Science, and Transportation and
				Appropriations of the Senate.
						(3)Purpose of
				officeThe Office shall—
							(A)take actions, in
				concert with coordinators designated in accordance with subsection
				(b)(3)(A)(ii), to improve such coordination and communication;
							(B)develop, collect,
				and disseminate information concerning practices, procedures, and technology
				used in the implementation of E–911 services and Next Generation 9-1-1
				services;
							(C)advise and assist
				eligible entities in the preparation of implementation plans required under
				subsection (b)(3)(A)(iii);
							(D)receive, review,
				and recommend the approval or disapproval of applications for grants under
				subsection (b); and
							(E)oversee the use of
				funds provided by such grants in fulfilling such implementation plans.
							(4)ReportsThe
				Assistant Secretary shall provide an annual report to Congress by the first day
				of October of each year on the activities of the Office to improve coordination
				and communication with respect to the implementation of E–911 services and Next
				Generation 9-1-1 services.
						(b)E–911 and Next
				Generation 9-1-1 Implementation Grants
						(1)Matching
				grantsThe Assistant Secretary, after consultation with the
				Chairman of the Commission, and acting through the Office, shall provide grants
				to eligible entities for—
							(A)the implementation
				and operation of E–911 services, migration to an IP-enabled emergency network,
				and adoption and operation of Next Generation 9-1-1 services and
				applications;
							(B)the implementation
				of IP-enabled emergency services and applications enabled by Next Generation
				9-1-1 services, including the establishment of IP backbone networks and the
				application layer software infrastructure needed to interconnect the multitude
				of emergency response organizations; and
							(C)training in 9-1-1
				services of public safety personnel, including call-takers, first responders,
				and other individuals and organizations who are part of the emergency response
				chain.
							(2)Matching
				requirementThe Federal share of the cost of a project eligible
				for a grant under this section shall not exceed 80 percent. The non-Federal
				share of the cost shall be provided from non-Federal sources unless waived by
				the Assistant Secretary.
						(3)Coordination
				requiredIn providing grants under paragraph (1), the Assistant
				Secretary shall require an eligible entity to certify in its application
				that—
							(A)in the case of an
				eligible entity that is a State government, the entity—
								(i)has coordinated
				its application with the public safety answering points located within the
				jurisdiction of such entity;
								(ii)has designated a
				single officer or governmental body of the entity to serve as the coordinator
				of implementation of 9-1-1 services, except that such designation need not vest
				such coordinator with direct legal authority to implement E–911 services or
				Next Generation 9-1-1 services or to manage emergency communications
				operations;
								(iii)has established
				a plan for the coordination and implementation of E–911 services and Next
				Generation 9-1-1 services; and
								(iv)has integrated
				telecommunications services involved in the implementation and delivery of
				E–911 services and Next Generation 9-1-1 services; or
								(B)in the case of an
				eligible entity that is not a State, the entity has complied with clauses (i),
				(iii), and (iv) of subparagraph (A), and the State in which it is located has
				complied with clause (ii) of such subparagraph.
							(4)CriteriaWithin
				120 days after the date of enactment of the Next Generation 9-1-1 Preservation Act of
				2010, the Assistant Secretary shall issue regulations, after
				providing the public with notice and an opportunity to comment, prescribing the
				criteria for selection for grants under this section. The criteria shall
				include performance requirements and a timeline for completion of any project
				to be financed by a grant under this section. The Assistant Secretary shall
				update such regulations as necessary.
						(c)Diversion of
				9-1-1 Charges
						(1)Designated 9-1-1
				chargesFor the purposes of this subsection, the term
				designated 9-1-1 charges means any taxes, fees, or other charges
				imposed by a State or other taxing jurisdiction that are designated or
				presented as dedicated to deliver or improve E–911 services or Next Generation
				9-1-1 services.
						(2)CertificationEach
				applicant for a matching grant under this section shall certify to the
				Assistant Secretary at the time of application, and each applicant that
				receives such a grant shall certify to the Assistant Secretary annually
				thereafter during any period of time during which the funds from the grant are
				available to the applicant, that no portion of any designated 9-1-1 charges
				imposed by a State or other taxing jurisdiction within which the applicant is
				located are being obligated or expended for any purpose other than the purposes
				for which such charges are designated or presented during the period beginning
				180 days immediately preceding the date of the application and continuing
				through the period of time during which the funds from the grant are available
				to the applicant.
						(3)Condition of
				grantEach applicant for a grant under this section shall agree,
				as a condition of receipt of the grant, that if the State or other taxing
				jurisdiction within which the applicant is located, during any period of time
				during which the funds from the grant are available to the applicant, obligates
				or expends designated 9-1-1 charges for any purpose other than the purposes for
				which such charges are designated or presented, all of the funds from such
				grant shall be returned to the Office.
						(4)Penalty for
				Providing False InformationAny applicant that provides a
				certification under paragraph (1) knowing that the information provided in the
				certification was false shall—
							(A)not be eligible to
				receive the grant under subsection (b);
							(B)return any grant
				awarded under subsection (b) during the time that the certification was not
				valid; and
							(C)not be eligible to
				receive any subsequent grants under subsection (b).
							(d)Authorization
				and Termination
						(1)AuthorizationThere
				are authorized to be appropriated to the Department of Commerce, for the
				purposes of grants under the program operated under this section, not more than
				$250,000,000 for each of the fiscal years 2010 through 2015, not more than 5
				percent of which for any fiscal year may be obligated or expended for
				administrative costs.
						(2)TerminationThe
				provisions of this section shall cease to be effective on October 1,
				2014.
						(e)DefinitionsAs
				used in this Act—
						(1)9-1-1
				servicesThe term 9-1-1
				services includes both E–911 services and Next Generation 9-1-1
				services.
						(2)E–911
				servicesThe term E–911 services means both phase
				I and phase II enhanced 9-1-1 services, as described in section 20.18 of the
				Commission’s regulations (47 CFR 20.18), as in effect on the date of enactment
				of the Next Generation 9-1-1 Preservation Act
				of 2010, or as subsequently revised by the Commission.
						(3)Eligible
				entity
							(A)In
				generalThe term eligible entity means a State or
				local government or a tribal organization (as defined in section 4(l) of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b(l))).
							(B)InstrumentalitiesSuch
				term includes public authorities, boards, commissions, and similar bodies
				created by one or more eligible entities described in subparagraph (A) to
				provide E–911 services or Next Generation 9-1-1 services.
							(C)ExceptionSuch
				term does not include any entity that has failed to submit the most recently
				required certification under subsection (c) within 30 days after the date on
				which such certification is due.
							(4)Emergency
				callThe term emergency call refers to any
				real-time communication to a public safety answering point or other emergency
				management or response agency, including through voice, text, or video and
				related data and including nonhuman-initiated automatic event alerts, such as
				alarms, telematics, or sensor data, which may also include real-time voice,
				text, or video communications.
						(5)Next Generation
				9-1-1 servicesThe term Next Generation 9-1-1
				services means an IP-based system comprised of hardware, software,
				data, and operational policies and procedures that—
							(A)provides
				standardized interfaces from emergency call and message services to support
				emergency communications;
							(B)processes all
				types of emergency calls, including voice, data, and multimedia
				information;
							(C)acquires and
				integrates additional emergency call data useful to call routing and
				handling;
							(D)delivers the
				emergency calls, messages, and data to the appropriate public safety answering
				point and other appropriate emergency entities;
							(E)supports data or
				video communications needs for coordinated incident response and management;
				or
							(F)provides broadband
				service to public safety answering points or other first responder
				entities.
							(6)OfficeThe
				term Office means the 9-1-1 Implementation Coordination
				Office.
						(7)Public Safety
				Answering PointThe term public safety answering
				point has the meaning given the term in section 222 of the
				Communications Act of 1934.
						(8)StateThe
				term State means any State of the United States, the District of
				Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands,
				the Northern Mariana Islands, and any other territory or possession of the
				United
				States.
						.
		5.Requirements for
			 multi-line telephone systems
			(a)In
			 generalWithin 270 days after the date of enactment of this Act,
			 the Administrator of General Services, in conjunction with the 9-1-1
			 Implementation Coordination Office established under section 158 of the
			 National Telecommunications and Information Administration Organization Act,
			 shall issue a report to Congress identifying the 9-1-1 capabilities of the
			 multi-line telephone system in use by all Federal agencies in all Federal
			 buildings and properties.
			(b)Commission
			 action
				(1)In
			 generalWithin 90 days after the date of enactment of this Act,
			 the Federal Communications Commission shall issue a public notice seeking
			 comment on the feasibility of requiring MLTS operators to provide a
			 sufficiently precise indication of a 9-1-1 caller’s location, while avoiding
			 the imposition of undue burdens on MLTS manufacturers, providers, and
			 operators.
				(2)Specific
			 requirementThe public notice under paragraph (1) shall seek
			 comment on the National Emergency Number Association’s Technical
			 Requirements Document On Model Legislation E–911 for Multi-Line Telephone
			 Systems (NENA 06–750, Version 2).
				(c)DefinitionThe term multi-line telephone
			 system or MLTS means a system comprised of common
			 control units, telephone sets, control hardware and software and adjunct
			 systems, including network and premises based systems, such as Centrex and
			 VoIP, as well as PBX, Hybrid, and Key Telephone Systems (as classified by the
			 Federal Communications Commission under part 68 of title 47, Code of Federal
			 Regulations) and includes systems owned or leased by governmental agencies and
			 non-profit entities, as well as for profit businesses.
			6.GAO study of
			 State and local use of 9-1-1 service charges
			(a)In
			 generalWithin 60 days after the date of enactment of this Act,
			 the Comptroller General shall initiate a study of—
				(1)the imposition of
			 taxes, fees, or other charges imposed by States or political subdivisions of
			 States that are designated or presented as dedicated to improve emergency
			 communications services, including 9-1-1 services or enhanced 9-1-1 services,
			 or related to emergency communications services operations or improvements;
			 and
				(2)the use of
			 revenues derived from such taxes, fees, or charges.
				(b)ReportWithin
			 18 months after initiating the study required by subsection (a), the
			 Comptroller General shall transmit a report on the results of the study to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives setting forth
			 the findings, conclusions, and recommendations, if any, of the study,
			 including—
				(1)the identity of
			 each State or political subdivision that imposes such taxes, fees, or other
			 charges; and
				(2)the amount of
			 revenues obligated or expended by that State or political subdivision for any
			 purpose other than the purposes for which such taxes, fees, or charges were
			 designated or presented.
				
